DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 25 January 2022, with respect to independent claims 1, 14 and 19 have been fully considered and are persuasive.  The rejection of independent claims 1, 14 and 19 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

[0021]      FIG. 10c is a close-up view of the hinge assembly illustrating a third step of the sequence for engaging the door with the cable management tray.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest, the interconnection and interrelationship of an engagement tab formed on a locking spring mounted to a surface of the cable management tray, of a locking spring that is mounted on a surface of the cable management tray, of as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or suggest, the interconnection and interrelationship an engagement tab formed on a locking spring that is mounted on a surface of the cable management tray, as claimed in combination with the remaining limitations of independent claim 14.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or suggest, the interconnection and interrelationship of a spring-loaded engagement tab formed a locking spring that is mounted to a surface of the cable management tray, as claimed in combination with the remaining limitations of independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



29 January 2022